Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The objections to the drawings stated in the most recent office action have been withdrawn.  The drawings filed on 04/06/2021 have been accepted.
Terminal Disclaimer
The terminal disclaimer filed on 10/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/549,924 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 10/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/814,720 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jacob Panangat (Reg. No.: 75,674) on 11/03/2021.  
The application has been amended as follows: (amended claim 18).
.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or render obvious a method for a sublay inguinal hernia repair in a subject, the method comprising, inter alia, a meshing having a single fin that has an inferior tip which is closer to the vertically-oriented centerline than to a medial edge of the mesh; positioning the mesh posterior to an inguinal hernia defect and posterior or deep to a genital nerve in the subject, wherein (i) the fin is inferior to an iliopubic tract, (ii) the fin substantially covers a femoral space, (iii) the fin edge is medial to a femoral artery and a femoral vein in the subject, and (iv) the fabric layer does not obstruct the femoral artery or the femoral vein in the subject.
The closest prior art, Benchetrit (US Pat. No.: 6,066,777) discloses a method for inguinal hernia repair in a subject comprising: obtaining an implantable mesh comprising a fabric layer and a fin having an inferior tip; and positioning the mesh posterior to an inguinal hernia defect.  However, Benchetrit does not disclose that the inferior tip is closer to the vertically-oriented centerline than to a medial edge of the mesh; positioning the mesh posterior or deep to a genital nerve in the subject, wherein (i) the fin is inferior to an iliopubic tract, (ii) the fin substantially covers a femoral space, (iii) the fin edge is medial to a femoral artery and a femoral vein in the subject, and (iv) the fabric layer does not obstruct the femoral artery or the femoral vein in the subject.


                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JING RUI OU/Primary Examiner, Art Unit 3771